Name: 80/531/EEC: Commission Decision of 23 May 1980 accepting undertakings given in connection with the anti-dumping proceedings concerning certain stainless steel bars originating in Brazil and terminating those proceedings
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-05-28

 Avis juridique important|31980D053180/531/EEC: Commission Decision of 23 May 1980 accepting undertakings given in connection with the anti-dumping proceedings concerning certain stainless steel bars originating in Brazil and terminating those proceedings Official Journal L 131 , 28/05/1980 P. 0018****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO C 317 , 18 . 12 . 1979 , P . 3 . COMMISSION DECISION OF 23 MAY 1980 ACCEPTING UNDERTAKINGS GIVEN IN CONNECTION WITH THE ANTI-DUMPING PROCEEDINGS CONCERNING CERTAIN STAINLESS STEEL BARS ORIGINATING IN BRAZIL AND TERMINATING THOSE PROCEEDINGS ( 80/531/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 10 THEREOF , AFTER CONSULTATIONS WITHIN THE ADVISORY COMMITTEE SET UP UNDER THAT REGULATION , WHEREAS IN NOVEMBER 1979 THE COMMISSION RECEIVED A COMPLAINT LODGED BY THE BRITISH INDEPENDENT STEEL PRODUCERS ' ASSOCIATION ( BISPA ) ON BEHALF OF ALL THE COMMUNITY MANUFACTURERS OF STAINLESS STEEL BARS , CONTAINING EVIDENCE OF THE EXISTENCE OF DUMPING IN RESPECT OF LIKE PRODUCTS ORIGINATING IN BRAZIL AND OF MATERIAL INJURY RESULTING THEREFROM ; WHEREAS THE SAID EVIDENCE WAS SUFFICIENT TO JUSTIFY INITIATING AN INVESTIGATION ; WHEREAS THE COMMISSION ACCORDINGLY ANNOUNCED , BY A NOTICE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( 2 ), THE INITIATION OF PROCEEDINGS CONCERNING IMPORTS OF CERTAIN STAINLESS STEEL BARS ORIGINATING IN BRAZIL AND COMMENCED AN INVESTIGATION OF THE MATTER AT COMMUNITY LEVEL ; WHEREAS THE COMMISSION OFFICIALLY SO ADVISED THE EXPORTERS AND IMPORTERS KNOWN TO BE CONCERNED AS WELL AS REPRESENTATIVES OF THE EXPORTING COUNTRY AND THE COMPLAINANTS ; WHEREAS THE COMMISSION HAS GIVEN THE PARTIES DIRECTLY CONCERNED THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING AND TO BE HEARD ORALLY , AND TO MEET , SO THAT OPPOSING VIEWS MIGHT BE PRESENTED AND REBUTTAL ARGUMENTS PUT FORWARD ; WHEREAS THE MAJORITY OF THE PARTIES CONCERNED HAVE TAKEN THIS OPPORTUNITY OF MAKING KNOWN THEIR VIEWS IN WRITING ; WHEREAS , IN ORDER TO ARRIVE AT A PRELIMINARY DETERMINATION OF THE DUMPING MARGIN AND INJURY , THE COMMISSION CARRIED OUT ON-THE-SPOT INVESTIGATIONS AT THE PREMISES OF THE MAIN BRAZILIAN EXPORTERS , INCLUDING ACOS VILLARES SA ( SAO PAULO ), ACOS FINOS PIRATINI SA ( PORTO ALEGRE ) AND INTER BRAS PETROBRAS COMERCIO INTERNACIONAL SA ( RIO DE JANEIRO ), AND THE MAIN UNITED KINGDOM IMPORTERS , INCLUDING AMARI WORLD STEEL LTD ( LONDON ), GME STEELS LTD ( MACCLESFIELD ) AND G . M . ELDERS STEELS ( SHEFFIELD ); WHEREAS THE COMMISSION CONTACTED A NUMBER OF OTHER AGENTS AND IMPORTERS AND ALSO SOUGHT AND VERIFIED ALL INFORMATION IT DEEMED TO BE NECESSARY FROM THE MAIN COMMUNITY PRODUCERS CONCERNED , NAMELY THE UNITED KINGDOM PRODUCERS , INCLUDING SPARTAN REDHEUGH LTD ( SHEFFIELD ), FIRTH VICKERS SPECIAL STEELS LTD ( SHEFFIELD ), OSBORN STEELS LTD ( SHEFFIELD ) AND BRITISH STEEL CORPORATION ( ROTHERHAM ); WHEREAS , FOR PURPOSES OF THE PRELIMINARY ASSESSMENT OF DUMPING BY BRAZILIAN PRODUCERS , THE COMMISSION COMPARED THE PRICES OF THEIR EXPORTS TO THE COMMUNITY WITH THOSE PREVAILING ON THE BRAZILIAN MARKET ; WHEREAS THE COMPARISONS WERE MADE ON THE BASIS OF WEIGHTED AVERAGES AT EX-FACTORY LEVEL FOR SALES FROM 1 DECEMBER 1978 TO 30 NOVEMBER 1979 , TAKING INTO ACCOUNT , AT THE REQUEST OF ACOS FINOS PIRATINI AND ACOS VILLARES , DIFFERENCES IN CONDITIONS OF SALE DIRECTLY RELATED TO THE SALES IN QUESTION , WITH REGARD TO TRANSPORT COSTS , TECHNICAL ASSISTANCE AND SALESMEN ' S COMMISSION AND SALARIES ; WHEREAS THE ABOVE PRELIMINARY EXAMINATION OF THE FACTS SHOWS THE EXISTENCE DURING THE REFERENCE PERIOD OF DUMPING IN RESPECT OF THE IMPORTS CONSIDERED IN THE INVESTIGATION , THE DUMPING MARGIN VARYING FROM 0 TO 72 % ACCORDING TO THE QUALITY AND SIZE OF THE BARS , BUT GENERALLY RANGING AROUND 30 % ; WHEREAS , WITH REGARD TO THE INJURY CAUSED TO THE COMMUNITY INDUSTRY , THE EVIDENCE AVAILABLE TO THE COMMISSION SHOWS THAT IMPORTS INTO THE COMMUNITY OF STAINLESS STEEL BARS ORIGINATING IN BRAZIL ROSE FROM ABOUT THREE TONNES IN 1975 , TO 120 TONNES IN 1978 AND 1 267 TONNES IN 1979 ; WHEREAS THESE IMPORTS ARE CONCENTRATED ALMOST ENTIRELY ON THE MARKET OF THE UNITED KINGDOM ( WHICH PRODUCES A LARGE PART OF THE COMMUNITY OUTPUT ), HAVING RISEN FROM ABOUT THREE TONNES IN 1975 , TO 120 TONNES IN 1978 AND 1 167 TONNES IN 1979 ; WHEREAS , IN 1979 , THE IMPORTS IN QUESTION ATTAINED A MARKET SHARE OF 3 % IN THE COMMUNITY AND 17 % IN THE UNITED KINGDOM AND THEREFORE HAD A CONSIDERABLE INFLUENCE ON THE UNITED KINGDOM MARKET , WHILE CONSTITUTING A REAL THREAT TO OTHER COMMUNITY PRODUCERS ; WHEREAS , ACCORDING TO THE INFORMATION AVAILABLE TO THE COMMISSION , THE PRICES OF THE IMPORTED PRODUCT SUBSTANTIALLY UNDERCUT THE PRICES OF THE SAME PRODUCT MANUFACTURED BY COMMUNITY PRODUCERS ; WHEREAS IN NOVEMBER 1979 , FOR EXAMPLE , THE PRICE TO THE DISTRIBUTOR IN THE UNITED KINGDOM OF STAINLESS STEEL BARS ORIGINATING IN BRAZIL WAS 10 TO 30 % LOWER THAN THE PRICES CHARGED BY DOMESTIC PRODUCERS ; WHEREAS THE CONSEQUENT IMPACT ON THE COMMUNITY INDUSTRY HAS TAKEN THE FORM OF STAGNATION OF PRODUCTION AND SALES AT A LEVEL OF 4 000 TONNES , THE LOSS OF ABOUT 3 000 JOBS SINCE 1975 AND A DEPRESSION OF PRICES , MAKING IT IMPOSSIBLE IN MOST CASES TO COVER PRODUCTION COSTS ; WHEREAS , FOR THIS REASON , THE UNITED KINGDOM UNDERTAKINGS CONCERNED ARE MAKING SUBSTANTIAL LOSSES ; WHEREAS INJURIES CAUSED BY OTHER FACTORS WHICH COULD ADVERSELY AFFECT THE COMMUNITY INDUSTRY , SUCH AS THE VOLUME OF OTHER IMPORTS , WHICH HAVE BEEN STEADILY CONTRACTING , OR THE PRICES OF SUCH IMPORTS , OR THE STAGNATION OF DEMAND , HAVE BEEN EXAMINED , AND ANY ADVERSE EFFECTS CAUSED BY THESE FACTORS HAVE NOT BEEN ATTRIBUTED TO THE IMPORTS UNDER CONSIDERATION ; WHEREAS , IN VIEW OF THE FOREGOING , THE PRELIMINARY EXAMINATION OF THE FACTS SHOWS THAT DUMPING EXISTS , AND THAT THERE IS SUFFICIENT EVIDENCE OF CONSEQUENT MATERIAL INJURY ; WHEREAS THE EXPORTERS CONCERNED WERE INFORMED OF THE MAIN FINDINGS OF THE PRELIMINARY INVESTIGATION AND COMMENTED ON THEM ; WHEREAS UNDERTAKINGS WERE SUBSEQUENTLY OFFERED IN THE FORM OF THE FIXING OF PRICES AT A LEVEL SUFFICIENT TO ELIMINATE DUMPING BUT WITHOUT EXCEEDING THE DUMPING MARGIN ; WHEREAS THE COMMISSION HAS , THEREFORE , DETERMINED THAT IT IS NOT NOW NECESSARY TO TAKE PROTECTIVE ACTION IN RESPECT OF IMPORTS ORIGINATING IN BRAZIL ; WHEREAS , IN THESE CIRCUMSTANCES , THE UNDERTAKINGS OFFERED ARE CONSIDERED ACCEPTABLE AND THE PROCEEDINGS MAY THEREFORE BE TERMINATED WITHOUT IMPOSITION OF ANTI-DUMPING DUTIES , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMISSION HEREBY ACCEPTS THE UNDERTAKINGS GIVEN IN CONNECTION WITH THE ANTI-DUMPING PROCEEDINGS CONCERNING CERTAIN STAINLESS STEEL BARS OF SUBHEADING EX 73.15 B V OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 73.73-53 , EX 83 ), ORIGINATING IN BRAZIL . ARTICLE 2 THE ANTI-DUMPING PROCEEDINGS CONCERNING IMPORTS OF CERTAIN STAINLESS STEEL BARS ORIGINATING IN BRAZIL ARE HEREBY TERMINATED . DONE AT BRUSSELS , 23 MAY 1980 . FOR THE COMMISSION HENK VREDELING VICE-PRESIDENT